Title: To Thomas Jefferson from Thomas Munroe, 5 October 1803
From: Munroe, Thomas
To: Jefferson, Thomas


          
            Wednesday 5 Octo 1803
          
          T Munroe with his most respectful Compliments sends to the President a Letter from the Treasurer of Maryland concerning which he respectfully solicits the Presidents directions
          The Amt. of Interest due 1t. Instant will be forwarded by the next mail (friday) at which time T.M. will answer the Treasurers Letter if it should be convenient for the President to honor him with his sentiments in the mean time.
          Mr. Claxton has recommended a man by the name of Aaron Bunton to be employed on the roads in the manner mentioned by the President the other day—T.M. supposing this man will probably be as good an one as we shall meet with thinks of employing him today at about $20 ⅌ month (a little more than Labourers wages) and setting him to work tomorrow instead of monday that he may have a little more time to do what is necessary before the members of Congress & others get to the City.
        